Case 1-20-cv-10369-CM         Document 15            Filed in NYSD on 04/29/2021                        Page 1 of 2


                                                                                                 17 40 Broadway
  HAND           BALDACHIN                 ASSOCIATES LLP                                        15th Floor
                                                                                                 New York. NY 10019
                                                                                   LAW OFFICES
                                                                                                 d ir 212.956.9508
      USDCSDNY                                                                                   tel  2 12.956.9500
                                                                                                 fax 212.376.6080
      DOCUMENT                                                                                   amichaels @hballp.com
      ELECTRONICALLY FILED
      DOC#: ________
                         j0dl9;)--I                                  April 29, 2021
      DATE FILED:
  VIA ECF

  Hon . Colleen McMahon
  United States District Court                           .                         V
  Daniel Patrick Moynihan United States Courthouse
  500 Pearl St.
                                                                                    ✓            JV
  New York, NY 10007                                                                      j
                 Re :    Common Cents Distributors, LLC v. CURLS-~etty Brands, LLC
                         l :20-cv-10369-CM
                                                                     '
                                                                     •        N.
  Dear Judge McMahon:
                                              t ..   &I-- " - ~ ti       ..   J

         This firm represents defendant CURLS Beauty Brand, LLC (sued as CURLS
  Beauty Brands, LLC) ("CURLS").

         This is a request for an adjournment of the initial pretrial conference scheduled
  for April 30, 2021. CURLS, with the consent of the Plaintiff, respectfully requests the
  conference be adjourned sine die pending the Court's ruling on CURLS's Rule 12(b)(2)
  motion to dismiss for lack of personal jurisdiction.

          CURLS filed its motion on April 26, 2021 and, under the Local Civil Rule 6.1,
  briefing will be co mplete by May 17, 2021. Given that CURLS 's motion is potentially
  dispositive of the entire case, it is CURLS ' s belied that adjournment of the pretrial
  conference until after the personal jurisdiction issues are resolved is the more prudent
  approach.

          No extension of this deadline has previously been requested or granted. No other
  dates have been set in this matter and the requested extension will neither affect nor
  disrupt any other deadlines in this matter.
Case 1-20-cv-10369-CM       Document 15       Filed in NYSD on 04/29/2021   Page 2 of 2

HAND     BALDACHIN         ASSOCIATES          LLP

   Hon. Colleen McMahon
   April 29, 2021
   Page 2

          Thank you for your consideration.


                                                     Respectfully,



                                                     Adam B. Michaels


   cc:    All counsel of record (via ECF)
